DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/963,104 filed 17 July 2020. Claims 1-5, 9-22, and 24 pending. Claims 6-8, 23 and 25 canceled.

Allowable Subject Matter
Claims 1-5, 9-22, and 24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A  gearing assembly comprising a rotary input member, a rotary output member and a gearing arrangement between the input member and the output member selectively engageable to effect a driving engagement between the input member and the output member through at least a first torque connection having a first gear ratio and a second torque connection having a second gear ratio, wherein one of the rotary input member and the rotary output member comprises a first shaft and the first torque connection comprises a first dog clutch comprising a dog hub comprising a hub set of teeth and a surrounding dog ring comprising a ring set of teeth, the hub and ring sets of teeth being radially projecting and mutually engageable, the dog hub being mounted on the first shaft so as to allow axial movement of the dog hub relative to the first shaft and dog ring with rotation of the dog hub relative to the first shaft being resisted such that when the dog hub is axially aligned with the dog ring, the hub and ring sets of teeth engage and rotational drive may be transferred between the first shaft and the dog ring, the hub and ring sets of teeth of the first dog clutch being  dimensioned and spaced so that upon axial movement between the dog hub and the dog ring with the sets of teeth appropriately in register with one another, the teeth in each set may pass through spacings between the teeth in the respective other set, so that the dog hub is moveable between a first disengaged position with the hub set of teeth axially spaced in a first direction from the ring set of teeth, a first engaged position with the hub set of teeth aligned and engaged with the ring set of teeth, and a second disengaged position with the hub set of teeth axially spaced in a second direction from the ring set of teeth, and U.S. Patent Application No.: 16/963,104wherein the gearing arrangement comprises a first planetary gear stage having a sun gear which comprises the dog ring of the first dog clutch.
Claim 18:
A gearing apparatus comprising a gearing assembly comprising a rotary input member, a rotary output member and a gearing arrangement between the input member and the output member selectively engageable to effect a driving engagement between the input member and the output member through at least a first torque connection having a first gear ratio and a second torque connection having a second gear ratio, the gearing apparatus further comprising a shift arrangement for shifting the gearing arrangement between a first state in which there is driving engagement between the input member and the output member through the first torque connection and a second state in which the gearing arrangement does not provide driving engagement between the input member and the output member through the first torque connection, the shift arrangement comprising at least one shift stick for acting on the gearing assembly for shifting the gearing arrangement between at least the first state and the second state, wherein one of the rotary input member and the rotary output member comprises a first shaft and the at least one shift stick is carried in a slot extending axially in the outer surface of the first shaft and arranged for axial movement therewithin relative to the first shaft for acting on the gearing assembly in shifting the gearing arrangement between the first state and the second state.
Regarding claims 1 and 18, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to better set forth the metes and bounds of the claimed invention. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 15 July 2021, with respect to pages 8-13 have been fully considered and are persuasive.  The 35 USC 112 or 102 of claims 1-5, 9-22, and 24 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659